United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-1017
                                     ___________

David Stebbins,                           *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Arkansas.
Full Sail University,                     *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                               Submitted: March 10, 2011
                                  Filed: March 16, 2011
                                   ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      David Stebbins appeals from the district court’s1 denial of his motion for
reconsideration of the magistrate’s2 order staying his action pending a ruling in
another case. We conclude that this court lacks jurisdiction to consider Stebbins’s
appeal, because the district court’s order is not a final decision, and has not effectively
ended the litigation. See 28 U.S.C. § 1291 (courts of appeals shall have jurisdiction

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
      2
      The Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas.
of appeals from all final decisions of district courts); Boushel v. Toro Co., 985 F.2d
406, 408 (8th Cir. 1993) (typically grants of stays are not final decisions for purposes
of § 1291; only time order granting stay will be considered final order is if it is
tantamount to dismissal and effectively ends litigation); see also Huggins v. FedEx
Ground Package Sys., Inc., 566 F.3d 771, 773, 775 (8th Cir. 2009) (dismissing appeal
sua sponte for lack of jurisdiction).

      Accordingly, the appeal is dismissed for lack of jurisdiction.
                      ______________________________




                                          -2-